DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-20 are pending in this application. Claims 4-10 & 13-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species A-E & G-H and/or Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/09/2021.
Applicant's election with traverse of Group I & Species F in the reply filed on 12/09/2021 is acknowledged.  The traversal of the Species F election is on the ground(s) that each species has only minor changes and therefore they are more appropriately examined together. In addition the Applicant asserts that the Examiner has not met the burden required to demonstrate that election of species is required. This is not found persuasive because each asserted “minor” change between species requires different prior art as airflow patterns through the different nozzles are different and mutually exclusive from each other. Therefore, different fields of search and different applied prior art might be required and therefore the traversal is not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-3 & 11-12 are examined in this application. This communication is the first action on the merits. The Information Disclosure Statements (IDS) filed on 02/18/2020 & 11/18/2020 have been considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE19623765A1 to Werner.

A) As per Claim 1, Werner teaches an apparatus (Werner: Figures 1-2), comprising: 
a nozzle housing having an inlet at a first end and an outlet at a second end, wherein the nozzle housing has a pair of opposing sidewalls and has a front wall and a back wall each extending between the pair of opposing sidewalls (Werner: Figures 1-2, housing with inlet at bottom and outlet at top, front and back walls 7 & 8 with side walls 11 & 12); 
an airflow passage defined by the pair of opposing sidewalls, the front wall and the back wall, wherein the airflow passage has a centerline extending between the inlet and the outlet and has a plurality of cross-sections taken perpendicular to the centerline that collectively define a smooth contour along a length of the airflow passage (Werner: Figures 1-2, smooth transition from inlet to outlet); and 
wherein each of the plurality of cross-sections has a thickness between the front wall and the back wall that is greater at side edges of both the front wall and the back wall than at the centerline (Werner: best shown in Figure 2, thicker at 11 & 12 than in middle & decreases from 2 to outlet 3), wherein the thickness of each of the plurality of cross-sections both at the side edges of the front wall and the back wall and at the centerline decreases along a length of at least a first portion of the nozzle housing from the inlet toward the outlet, wherein a width of each of the plurality of cross-sections between the pair of opposing sidewalls increases along the length of at least the first portion of the nozzle housing from the inlet toward the outlet, and wherein the width of each of the plurality of cross-sections between the pair of opposing sidewalls increases along the entire length of the nozzle housing from the inlet to the 

B) As per Claim 3, Werner teaches that the second end of the nozzle housing has a bent segment (Werner: Figure 2, top of nozzle is bent).


Claim(s) 1-2 & 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 6,776,710 A1 to Messmer.

A) As per Claim 1, Messmer teaches an apparatus (Messmer: best shown in Figure 7), comprising: 
a nozzle housing having an inlet at a first end and an outlet at a second end, wherein the nozzle housing has a pair of opposing sidewalls and has a front wall and a back wall each extending between the pair of opposing sidewalls (Messmer: housing 16 has inlet at top that connects to Item 12 and outlet at bottom where nozzle connects to Item 14); 
an airflow passage defined by the pair of opposing sidewalls, the front wall and the back wall, wherein the airflow passage has a centerline extending between the inlet and the outlet and has a plurality of cross-sections taken perpendicular to the centerline that collectively define a smooth contour along a length of the airflow passage (Messmer: contour of 16 changes smoothly from 12 to 14); and 
wherein each of the plurality of cross-sections has a thickness between the front wall and the back wall that is greater at side edges of both the front wall and the back wall than at the centerline, wherein the thickness of each of the plurality of cross-sections both at the side edges of the front wall and the back wall and at the centerline decreases along a length of at least a first portion of the nozzle housing from the inlet toward the outlet, wherein a width of each of the plurality of cross-sections between the pair of opposing sidewalls increases along the length of at least the first portion of the nozzle housing from the inlet toward the outlet, and wherein the width of each of the plurality of cross-sections between the pair of opposing sidewalls increases along the entire length of the nozzle housing from the inlet to the outlet, such that the pair of opposing side walls of the nozzle housing angle outwardly relative to the centerline of the airflow passage from the inlet to the outlet of the nozzle housing (Messmer: Figure 5, middle is thinner than outer edges and increases in width bets shown in Figure 2).

B) As per Claim 2, Messmer teaches that the front wall and the back wall of the nozzle housing are arranged symmetrically with respect to each other about a plane (Messmer: best shown in Figure 5).

C) As per Claim 11, Messmer teaches that the inlet of the nozzle housing has a circular shape (Messmer: Figure 1, Item 16 at Item 12 is circular to attach to Item 12).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner.

A) As per Claim 12, Werner teaches all the limitations except explicitly that a length of the nozzle housing between the first end and the second end ranges from 203.2 mm to 457.2 mm.

In addition, it is observed that the length is a result effective variable because the longer the length, the further the airflow has to diffuser, thereby changing the airflow patterns.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the length 203.2-457.2mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
	

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messmer.

A) As per Claim 12, Messmer teaches all the limitations except explicitly that a length of the nozzle housing between the first end and the second end ranges from 203.2 mm to 457.2 mm.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the length 203.2-457.2mm, since it has been held that where the general conditions of a claim are disclosed in the prior art (a length), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art.
In addition, it is observed that the length is a result effective variable because the longer the length, the further the airflow has to diffuser, thereby changing the airflow patterns.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the length 203.2-457.2mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762